DETAILED ACTION

Claims 1-20 are pending, and new claims 21-27 have been added.

The objection to the abstract is withdrawn.



The rejection to claim 1 under 35 U.S.C. 112(b), second paragraph is withdrawn.

Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new .


Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).





Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1-8 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (US 20110137322) in view of Holz (US 10,656,720) and Jarc (US 20180235719).


    PNG
    media_image1.png
    693
    509
    media_image1.png
    Greyscale
As per claim 1, Moll et al. (US 20110137322) teaches a robotic surgical system (see Fig. 1, element 10), comprising: a robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100); and a control system (see abs.), comprising: a control console (see Figs. 11 and 11A) configured to receive a first user input (see Fig. 1, element 200 has been taken for first input); and a control unit in signal communication with said control console (see Figs. 11 and 11A) and said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100); and a control module (see Fig. 1, where each console contains a control module) configured to receive a first user input (see Fig. 1, element 200A has been taken for second input), wherein said control module (see Fig. 1, where each console contains a control module) is in signal communication with said 
Holz (US 10,656,720) teaches a well-known control module comprises a mobile handheld device (see col. 8, lines 14-41, particularly the tablet).

    PNG
    media_image2.png
    395
    452
    media_image2.png
    Greyscale
 Jarc (US 20180235719) teaches said control system is configured to control said robotic tool based on said first user input and said second user input (see Fig. 1 and pars. [0025, 0028, 0036, 0039, 0040 and 0045 have shown clear evidence for first, second and Nth. user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings Moll et al., the well-known tablet can be used in any type of art by design choice, because this combination would have allowed “Computer systems can be implemented in a variety of form factors, including server systems, desktop systems, laptop systems, tablets, smart phones or personal digital assistants, and so on. A particular implementation may include other functionality not described herein” (see Holz’s col. 16, lines 20-49) thereby improving the controllers for robot-assisted surgical platforms as a whole.

As per claim 2, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) comprises a wireless mobile device (see par. [0006], particularly remote location has shown evidence of wireless device).

As per claim 3, Moll et al. teaches wherein said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100) is configured to receive control inputs from said control system (see abs.) and said control module (see Fig. 1, where each console contains a control module).

As per claim 4, Moll et al. teaches wherein said control unit comprises a situational awareness module configured to recommend a surgical function based on said first user input (see Fig. 1, element 200A has been taken for second input).

As per claim 5, Moll et al. teaches wherein said control system (see abs.) further comprises a manual override mode in which control of said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100) by said 

As per claim 6, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) is positioned within a sterile field1 (such limitation does not have any patentable weight for it is known), and wherein said control console (see Figs. 11 and 11A) is positioned outside of the sterile field (such limitation does not have any patentable weight for it is known).

As per claim 7, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) can gain control of said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100) by coming into physical contact with said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100).

As per claim 8, Moll et al. teaches wherein said first user input (see Fig. 1, element 200 has been taken for first input) at said control console (see Figs. 

As per claim 9, Moll et al. teaches a robotic surgical system (see Fig. 1, element 10), comprising: a robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100); and a control system (see abs.), comprising: a control console (see Figs. 11 and 11A) configured to receive a first user input (see Fig. 1, element 200 has been taken for first input); and a control unit, wherein said control unit is configured to be in signal communication with said control console (see Figs. 11 and 11A) and said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100); and a  control module (see Fig. 1, where each console contains a control module) configured to receive a first user input (see Fig. 1, element 200A has been taken for second input), wherein said control module (see Fig. 1, where each console contains a control module) is configured to be in signal communication with said control unit, and wherein said control module (see Fig. 1, where each console contains a control module) is configured to issue commands to said control system (see abs.). Moll et al. does not specifically teach said control module comprises a mobile handheld device, and wherein said control system operates said robotic tool based on said first user input and said second user input.

Jarc (US 20180235719) teaches said control system operates said robotic tool based on said first user input and said second user input (see Fig. 1 and pars. [0025, 0028, 0036, 0039, 0040 and 0045 have shown clear evidence for first, second and Nth. user input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings Moll et al., the well-known tablet can be used in any type of art by design choice, because this combination would have allowed “Computer systems can be implemented in a variety of form factors, including server systems, desktop systems, laptop systems, tablets, smart phones or personal digital assistants, and so on. A particular implementation may include other functionality not described herein” (see Holz’s col. 16, lines 20-49) thereby improving the controllers for robot-assisted surgical platforms as a whole.

As per claim 10, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) comprises a wireless mobile device (see par. [0006], particularly remote location has shown evidence of wireless device).



As per claim 12, Moll et al. teaches wherein said control unit comprises a situational awareness module configured to recommend a surgical function based on communication with said control module (see Fig. 1, where each console contains a control module).

As per claim 13, Moll et al. teaches wherein said control system (see abs.) further comprises a manual override mode in which control of said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100) by said control module is prevented (see Fig. 1, where each console contains a control module, and prevention falls under design choice).

As per claim 14, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) is positioned within a sterile field (such limitation does not have any patentable weight for it is known), and 

As per claim 15, Moll et al. teaches wherein said control module (see Fig. 1, where each console contains a control module) can gain control of said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100) by coming into physical contact with said robotic tool (see Fig. 1, element 100 and par. [0071], particularly surgical tools 100).

Claims 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (US 20110137322) in view of Phillips et al. (US 20080177362) and Jarc (US 20180235719).

As per claim 16, Moll et al. teaches a system, comprising: an end effector configured to perform at least one surgical function (see par. [0004]); a control system (see abs.), comprising: a remote controller configured to receive a first user input (see Fig. 1, element 200 has been taken for first input) for controlling said at least one surgical function; and a local controller (with respect to local controller, it is known in the art where the robot contains processor/CPU/controller to receive instruction and send tactile feedback) 
Phillips et al. (US 20080177362) teaches a well-known wherein said local controller is configured to be carried by a user within a sterile field (see par. [0040]).
Jarc (US 20180235719) teaches said control system is configured to convey said first user input and said second user input to said end effector in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce into the teachings Moll et al., the well-known sterile field can be used in any type of art by design choice, because this combination would have allowed “Device 1000 or components of device 1000 may be disposable. It may be desirable for device 1000, or components thereof, to be disposable if device 1000 is to be used in a sterile field of an operating environment.” (see Phillips’ par. [0079]) thereby improving the controllers for robot-assisted surgical platforms as a whole.

As per claim 17, Moll et al. teaches wherein said control system (see abs.) is configured to prioritize the first user input (see Fig. 1, element 200 has been taken for first input) over the first user input (see Fig. 1, element 200A has been taken for second input).

As per claim 18, Moll et al. further comprising a situational awareness module configured to recommend a surgical function based on communication 

As per claim 19, Moll et al. teaches wherein said remote controller is positioned outside of a sterile field (see Figs. 11 and 11A) is positioned outside of the sterile field (such limitation does not have any patentable weight for it is known as noted above), and wherein said local controller (with respect to local controller, it is known in the art where the robot contains processor/CPU/controller to receive instruction and send tactile feedback) is positioned within the sterile field (see Figs. 11 and 11A, and (see Figs. 11 and 11A) is positioned outside of the sterile field (such limitation does not have any patentable weight for it is known as noted above) is positioned outside of the sterile field (such limitation does not have any patentable weight for it is known as noted above) is positioned outside of the sterile field (such limitation does not have any patentable weight for it is known as noted above).

As per claim 20, Moll et al. teaches wherein said local controller (with respect to local controller, it is known in the art where the robot contains processor/CPU/controller to receive instruction and send tactile feedback) comprises a mobile wireless control module (see Fig. 1, where each console 

As per claim 21, Holz teaches in combination with Moll et al., and Phillips et al. wherein said local controller comprises a wearable device (see Fig. 1, for the wearable device and col. 2, lines 48-53).

As per claim 22, Holz teaches in combination with Moll et al., and Phillips et al. wherein said local controller comprises a tablet (see col. 8, lines 14-41, particularly the tablet).

As per claim 23, Holz teaches in combination with Moll et al., and Phillips wherein said local controller comprises a handheld device (see col. 8, lines 14-41, particularly the tablet).

As per claim 24, Holz teaches in combination with Moll et al., wherein said control module comprises a wearable device (see Fig. 1, for the wearable device and col. 2, lines 48-53).



As per claim 26, Holz teaches in combination with Moll et al., wherein said control module comprises a wearable device (see Fig. 1, for the wearable device and col. 2, lines 48-53).

As per claim 27, Holz teaches in combination with Moll et al., wherein said control module comprises a tablet (see col. 8, lines 14-41, particularly the tablet).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    150
    150
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sterile field = A sterile field is an area created by placing sterile surgical drapes around the patient's surgical site and on the stand that will hold sterile instruments and other items needed during surgery.